DETAILED ACTION
This action is responsive to the Amendment filed on 03/21/2022. Claims 1-18 are pending in the case. Claims 1, 7 and 14 are the independent claims.
This office action is FINAL.
The instant application is a continuation of application serial number 16/299942 filed 03/12/2019 which is a continuation of application serial number 13/900753 filed 05/23/2019 which claims benefit of priority to provisional application serial number 61/749304 filed 01/05/2013.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 03/21/2022 (hereinafter Response), Applicant amended Claims 7 and 14; Amended the Disclosure (title); and argued against all objections and rejections previously set forth in the Office Action dated 12/29/2021.
Applicant's amendment to the disclosure is acknowledged.
Applicant’s amendment to claims 7 and 14 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure (title), the objection to the disclosure is respectfully withdrawn.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
In response to Applicant's argument with respect to the rejection of claims 1, 7, and 14 under 35 USC 102(a)(2) as anticipated by O’SHAUGHNESSY (see Response, starting page 8), Examiner respectfully disagrees.
Applicant disagrees that O'Shaughnessy discloses "one or more servers..., wherein the one or more servers... receive a list of one or more recipients" because O'Shaughnessy's invite to a second client (Figure 3a, 308-C1) is between its first and second client devices only. Applicant appears to be arguing against only one of the citations for this element in the rejection of record, and does not respond to any other evidence.
FIG 1 clearly shows a host server 108. FIG 3 shows how after the second client receives the invitation to subscribe (308-C2), the host receives, from the second client, a subscription request (310-H) which was sent from the second client (310-C2). This subscription request necessarily includes information about the second client which is subscribing, thus teaching, as required in claim 1, the one or more servers… receive a list of one or more recipients. Note that there is no requirement in the claim which requires the list of one or more recipients be received from any particular client device.
Applicant makes no argument against any of the other citations for this element (see previous action pages 4-5, item 8.b.ii; reiterated below).
Applicant then states O'Shaughnessy does not disclose a server device that "transmit[s] at least one server address to the one or more recipients," as claimed because [it] is impossible for O'Shaughnessy's host 108 to transmit host addresses to recipients since, as set forth above, it does not receive any recipients, let alone information usable to communicate with such recipients. As the host clearly receives registration information from the second client (310-H) and clearly sends shared favorites to the second client (312-H), this argument cannot be persuasive.
Applicant then argues that because O’SHAUGHNESSY also provides the ability to share addresses directly, the host is not involved, however FIG 3 clearly shows the host coordinates the sharing, in at least one embodiment.
Applicant argues against the rejection of claim 2, stating O'Shaughnessy's host does not transmit a host addresses (which is responded to as above) and shared favorites syndication feed (Figure, 3a, 306-H), is a syndication of shared favorites and never includes a self-referential host address for accessing the host and syndication feed itself however neither independent claim 1 nor dependent claim 2 requires the URL be “self-referential” that is, the URL is for some address on the server which is doing the sending.
Applicant further argues the claimed "unique link to the at least one server address" is advantageous in that it may be used to identify particular recipients when individual recipients access the server device via the unique link which is arguing limitations not in evidence in the claim (the instant application does not have a limiting definition of “unique link” (see e.g. [0057] which merely explains that a URL link is a unique  identifier that points to a specific location on the Internet or other remote digital repository. These links are typically unique to the specified media)).
Applicant further argues the term "unique" is not present in O'Shaughnessy and there is no disclosure regarding recipient identification via a host address or link including a host address or any other reason why a unique link would be used in O'Shaughnessy however Applicant provides no evidence or argument as to why “unique link” is not reasonably interpreted as the “address for the syndication feed” without relying on limitations not in the claim (i.e. what the unique link contains or represents).
Having considered all of Applicant’s arguments of merit, claims 1-5, 7-11, 13-17 remain rejected under 35 USC 102(a)(2) as anticipated by O’SHAUGHNESSY and claims 6, 12, 18 remain rejected under 35 USC 103 as unpatentable over O’SHAUGHNESSY, further in view of MALLA.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-17 are rejected under 35 USC 102(a)(2) as anticipated by O’SHAUGHNESSY, Timothy (Patent No.: US 8,601,162 B1, filed 10/12/2006, previously cited).
Regarding claim 1, O’SHAUGHNESSY teaches the media management system for a plurality of client devices comprising (FIG 1 host server 108, client devices 102-106, communicating across network 110):
one or more storage devices (e.g. memory 212, disk 220 at each computing device FIG 2a) storing a software application (e.g. a web browser 226) that, when executed by the plurality of client devices (client devices 102-106), cause the plurality of client devices to :
present one or more controls that, when engaged, cause the plurality of client devices to present one or more input fields to one or more users (see e.g. (col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list (col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name and that queries the user whether the network address should be shared with other users; there must be some control through which the user indicates the desire to create and store favorites);
receive and present URL information at the one or more input fields (see e.g. (col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list (col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name and that queries the user whether the network address should be shared with other users); and
transmit the URL information from the plurality of client devices (see e.g. (col 5 lines 35-41) any time the user subsequently adds a network address to the folder designated as a shared favorites folder, the newly added network address is automatically uploaded to the host where it is stored in the hosted shared favorites folder; see also FIG 3b (314-C1, 316-C1) and  FIG 3c (326-C2, 328-C2)); and
one or more servers comprising one or more communication devices and one or more processors (host server 108; network interface 218 or modem interface 216, cpu 202 at each computing device FIG 2a), wherein the one or more servers:
receive the URL information from the plurality of client devices (FIG 3b (316-H) and FIG 3c (328-H); see e.g. FIG 2b showing table of network address (URL) 240, category 246; (col 9 lines 11-20, 59-65) explaining the table stores at least received network address and user-assigned category; note also (col 8 line 65 to col 9 line 4) host 108 receives shared network addresses and information in order to subsequently share it);
receive a list of one or more recipients (e.g. FIG 3a client at first device invites second client to subscribe to shared favorites feed (308-C1), second client subscribes (308-C2 to 310-H); see also (col 11 lines 36-42) host 108 enables users to create group of users with which to share/contribute shared favorites as in FIG 2c showing table of groups 274 and allowed subscribers 276; note also (col 12 lines 15-17) host 108 may allow an individual user (e.g., a group administrator) to create and control access to a group for sharing network addresses);
store the URL information at one or more storage devices (see e.g. FIG 3b add network address to hosted shared favorites directory (318-H); see example table 238 in FIG 2b (col 9 lines 11-20, 59-65) explaining the table stores at least received network address, user-assigned category, group to be shared with);
present the URL information from at least one server address ((col 11 lines 19-21) host 108 publishes the received network addresses via a syndication feed; note FIG 3a host generates shared favorites syndication feed (306-H); see also (col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed…; as is known in the art, a syndication feed is a file mechanism (e.g. XML) to provide a formatted version of web content for automated content exchange and reuse and can be viewed using any browser and/or feed reader); and
transmit the at least one server address to the one or more recipients ((col 11 lines 19-21) host 108 publishes the received network addresses via a syndication feed; as can be seen in FIG 3a-3c, host transmits shared favorites at (312-H), (324-H), (336-H) as part of updated shared favorites feed)).
Regarding dependent claim 2, incorporating the rejection of claim 1, O’SHAUGHNESSY further teaches wherein the one or more servers generate a unique link to the at least one server address and the at least one server address is transmitted to the one or more recipients via the unique link (FIG 3a host generates shared favorites syndication feed (306-H) which as previously discussed is used to share the URL information with recipients in subscribed group; interpreting “unique link” as the address for the syndication feed).
Regarding dependent claim 3, incorporating the rejection of claim 1, O’SHAUGHNESSY further teaches wherein the URL information comprises a URL and a user-selected name for the URL ((col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name).
Regarding dependent claim 4, incorporating the rejection of claim 1, O’SHAUGHNESSY further teaches wherein the software application (e.g. web browser), when downloaded ((col 6 lines 49-57) software to perform operations may be delivered to clients) and executed by the plurality of client devices (during execution of web browser after installation) captures a URL from the plurality of client devices and the URL is included in the URL information ((col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list; (col 7 lines 49-51) data about browsing is stored in RAM and accessible to CPU).
Regarding dependent claim 5, incorporating the rejection of claim 1, O’SHAUGHNESSY further teaches wherein the one or more servers update at least a subset of the URL information at the one or more storage devices when additional URL information is received (see e.g. (col 9 lines 35-50) when shared network address is received, it is compared to what has already been stored and table 238 may be updated (entries are replaced);  (col 10 lines 3-10) assigned multiple categorizations, and/or (col 10 line 15) automatically categorized).
Regarding claim 7, O’SHAUGHNESSY teaches the media management system comprising one or more servers (e.g. host 108 in FIG 1) comprising one or more communication devices (e.g. network interface 218 in FIG 2a), wherein the one or more servers:
transmit a software application ((col 6 lines 49-57) software to perform operations may be delivered to clients) that, when executed at one or more client devices, cause the one or more client devices to present one or more controls that, when engaged, cause the one or more client devices to (note, the actions performed by the software at the client devices cannot be limiting on the server; nonetheless: client devices 102-106 in FIG 1; see e.g. (col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list; there must be some control through which the user indicates the desire to create and store favorites):
present one or more input fields to one or more users (col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name and that queries the user whether the network address should be shared with other users);
receive and present URL information at the one or more input fields (see e.g. (col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list (col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name and that queries the user whether the network address should be shared with other users); and
transmit the URL information from the plurality of client devices (see e.g. (col 5 lines 35-41) any time the user subsequently adds a network address to the folder designated as a shared favorites folder, the newly added network address is automatically uploaded to the host where it is stored in the hosted shared favorites folder; see also FIG 3b (314-C1, 316-C1) and  FIG 3c (326-C2, 328-C2)); and
receive the URL information from the plurality of client devices (FIG 3b (316-H) and FIG 3c (328-H); see e.g. FIG 2b showing table of network address (URL) 240, category 246; (col 9 lines 11-20, 59-65) explaining the table stores at least received network address and user-assigned category; note also (col 8 line 65 to col 9 line 4) host 108 receives shared network addresses and information in order to subsequently share it).
store the URL information at one or more storage devices (see e.g. FIG 3b add network address to hosted shared favorites directory (318-H); see example table 238 in FIG 2b (col 9 lines 11-20, 59-65) explaining the table stores at least received network address, user-assigned category, group to be shared with); and
transmit the URL information only to one or more recipients from at least one server address ((col 11 lines 19-21) host 108 publishes the received network addresses via a syndication feed; note FIG 3a host generates shared favorites syndication feed (306-H); see also (col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed…; as is known in the art, a syndication feed is a file mechanism (e.g. XML) to provide a formatted version of web content for automated content exchange and reuse and can be viewed using any browser and/or feed reader), the one or more recipients received from the plurality of client devices (e.g. FIG 3a client at first device invites second client to subscribe to shared favorites feed (308-C1), second client subscribes (308-C2 to 310-H); see also (col 11 lines 36-42) host 108 enables users to create group of users with which to share/contribute shared favorites as in FIG 2c showing table of groups 274 and allowed subscribers 276; note also (col 12 lines 15-17) host 108 may allow an individual user (e.g., a group administrator) to create and control access to a group for sharing network addresses).
Regarding dependent claim 8, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the one or more servers generate a unique link to the at least one server address and the at least one server address is transmitted to the one or more recipients via the unique link (FIG 3a host generates shared favorites syndication feed (306-H) which as previously discussed is used to share the URL information with recipients in subscribed group; interpreting “unique link” as the address for the syndication feed).
Regarding dependent claim 9, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the URL information comprises a URL and a user-selected name for the URL ((col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name).
Regarding dependent claim 10, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the software application, when executed by the one or more client devices captures a URL from the one or more client devices and the URL is included in the URL information (during execution of software in memory; col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list; (col 7 lines 49-51) data about browsing is stored in RAM and accessible to CPU). 
Regarding dependent claim 11, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the one or more servers update at least a subset of the URL information at the one or more storage devices when additional URL information is received (see e.g. (col 9 lines 35-50) when shared network address is received, it is compared to what has already been stored and table 238 may be updated (entries are replaced);  (col 10 lines 3-10) assigned multiple categorizations, and/or (col 10 line 15) automatically categorized).
Regarding dependent claim 13, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the one or more recipients are selected by and are distinct from the one or more users ((e.g. FIG 3a client at first device invites second client to subscribe to shared favorites feed (308-C1), second client subscribes (308-C2 to 310-H); see also (col 11 lines 36-42) host 108 enables users to create group of users with which to share/contribute shared favorites as in FIG 2c showing table of groups 274 and allowed subscribers 276; note also (col 12 lines 15-17) host 108 may allow an individual user (e.g., a group administrator) to create and control access to a group for sharing network addresses; note that the “group administrator” is not described as being a member of any particular group, thus the group administrator user is “distinct from” the recipient group members; note also in FIG 2c the example groups do not have overlapping members).
Regarding claim 14, O’SHAUGHNESSY teaches the method of managing media with a media management system comprising:
transmitting a software application ((col 6 lines 49-57) software to perform operations may be delivered to clients) to a plurality of client devices (e.g. client devices 102-106 in FIG 1) that, when executed at the plurality of client devices, cause the plurality of client devices to present a client user interface that collects URL information from one or more users and transmit the URL information ((col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list; (col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name and that queries the user whether the network address should be shared with other users; (col 5 lines 35-41) any time the user subsequently adds a network address to the folder designated as a shared favorites folder, the newly added network address is automatically uploaded to the host where it is stored in the hosted shared favorites folder; see also FIG 3b (314-C1, 316-C1) and  FIG 3c (326-C2, 328-C2)) to one or more servers (e.g. host 108 in FIG 1);
storing the URL information at one or more storage devices of the one or more servers (see e.g. FIG 3b add network address to hosted shared favorites directory (318-H); see example table 238 in FIG 2b (col 9 lines 11-20, 59-65) explaining the table stores at least received network address, user-assigned category, group to be shared with);
updating a subset of the URL information at the one or more storage devices when additional URL information is received from the plurality of client devices (see e.g. (col 9 lines 35-50) when shared network address is received, it is compared to what has already been stored and table 238 may be updated (entries are replaced);  (col 10 lines 3-10) assigned multiple categorizations, and/or (col 10 line 15) automatically categorized);
presenting the URL information from at least one server address ((col 11 lines 19-21) host 108 publishes the received network addresses via a syndication feed; note FIG 3a host generates shared favorites syndication feed (306-H); see also (col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed…; as is known in the art, a syndication feed is a file mechanism (e.g. XML) to provide a formatted version of web content for automated content exchange and reuse and can be viewed using any browser and/or feed reader);
receiving a list of one or more recipients from the plurality of client devices (e.g. FIG 3a client at first device invites second client to subscribe to shared favorites feed (308-C1), second client subscribes (308-C2 to 310-H); see also (col 11 lines 36-42) host 108 enables users to create group of users with which to share/contribute shared favorites as in FIG 2c showing table of groups 274 and allowed subscribers 276; note also (col 12 lines 15-17) host 108 may allow an individual user (e.g., a group administrator) to create and control access to a group for sharing network addresses); and
transmitting the at least one server address to one or more recipients ((col 11 lines 19-21) host 108 publishes the received network addresses via a syndication feed; as can be seen in FIG 3a-3c, host transmits shared favorites at (312-H), (324-H), (336-H) as part of updated shared favorites feed)).
Regarding dependent claim 15, incorporating the rejection of claim 14, O’SHAUGHNESSY further teaches generating a unique link to the at least one server address via the one or more servers and the at least one server address is transmitted to the one or more recipients via the unique link (FIG 3a host generates shared favorites syndication feed (306-H) which as previously discussed is used to share the URL information with recipients in subscribed group; interpreting “unique link” as the address for the syndication feed).
Regarding dependent claim 16, incorporating the rejection of claim 14, O’SHAUGHNESSY further teaches wherein the URL information comprises a URL and a user-selected name for the URL ((col 5 lines 60-65) when the user adds network address to user’s favorite list, the user may be presented with a window that allows the user to designate a customized name).
Regarding dependent claim 17, incorporating the rejection of claim 14, O’SHAUGHNESSY further teaches wherein the software application (e.g. web browser), when executed by the one or more client devices (during execution of web browser after installation) captures a URL from the one or more client devices and the URL is included in the URL information ((col 5 lines 20-25) a web browser allows a user of a communications system to create and store favorites pointing to the network addresses of favorite web pages or network resources in a favorites list; (col 7 lines 49-51) data about browsing is stored in RAM and accessible to CPU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12, 18 are rejected under 35 USC 103 as unpatentable over O’SHAUGHNESSY, further in view of MALLA, Prajno (Patent No.: US 7,899,829 B1).
Regarding dependent claim 6, incorporating the rejection of claim 1, O’SHAUGHNESSY further teaches wherein the one or more servers present a server user interface from the at least one server address ((col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed). 
However, O’SHAUGHNESSY does not appear to expressly disclose wherein the one or more users delete or update the URL information at the one or more storage devices via the server user interface.
MALLA is similarly directed to (abstract) a system for managing bookmarks (favorites) which include at least a URL address for a web document. The complete system provides for creating, storing, accessing, editing, grouping, exchanging, and searching intelligent bookmarks locally and/or remotely via a server. MALLA teaches (col 5 lines 10-15) bookmarks may be deleted based on a user request. Further, as explained in (col 9 lines 32-40), bookmarks are stored in a data base, either online or offline, which can interact with the user’s browser software. FIG 3 illustrates an interface 46 in which a user may create, view, edit, preview, etc. intelligent bookmarks. Based on preferences, the user interface 46 allows the user to edit the intelligent bookmark 44 by modifying, adding or deleting the various elements of the identifier information. See FIG 5B showing an embodiment where bookmark information is access from database 58 through server 56, and FIG 6 showing how different client devices can access database 70 through server 68. Note additionally FIG 7 showing various interactions the user can have via a bookmark interface and FIG 10 showing how the bookmark interface may be used for capturing URL information.
The system of MALLA is an improvement over traditional bookmarks (see e.g. (col 2 line 44 to col 3 line 21) explaining the many issues with known/traditional bookmarks and bookmarking environments and (col 3 lines 22-27) how the system improves traditional bookmarks).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of O’SHAUGHNESSY and MALLA before them, to have combined O’SHAUGHNESSY (teaching a method of recording and sharing URL favorites, also known as bookmarks) and MALLA (teaching a number of improvements to existing bookmark management systems) by incorporating the deletion and updating features at a server taught in MALLA to the database storage and display features of bookmarks provided at the server of O’SHAUGHNESSY, the combination resulting in the one or more users delete or update the URL information at the one or more storage devices via the server user interface with a reasonable expectation of success, the combination motivated by the improvements to managing traditional bookmarks as taught in MALLA (col 3 lines 22-27).
Regarding dependent claim 12, incorporating the rejection of claim 7, O’SHAUGHNESSY further teaches wherein the one or more servers present a server user interface from the at least one server address ((col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed). However, O’SHAUGHNESSY does not appear to expressly disclose wherein the one or more users delete or update the URL information at the one or more storage devices via the server user interface. Incorporating the teachings of MALLA for at least the reason above cures this deficiency.
Regarding dependent claim 18, incorporating the rejection of claim 14, O’SHAUGHNESSY further teaches wherein the one or more servers present a server user interface from the at least one server address ((col 14 lines 21-30) Host 108 also may make received network addresses accessible by publishing received network addresses on one or more shared favorites web pages in addition to, or as an alternative to, publishing a shared favorites syndication feed). However, O’SHAUGHNESSY does not appear to expressly disclose wherein the one or more users delete or update the URL information at the one or more storage devices via the server user interface. Incorporating the teachings of MALLA for at least the reason above cures this deficiency.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record in the previous action are considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2173